OPINION
PER CURIAM.
Michael Shemonsky appeals pro se from the District Court’s November 19, 2009 order. We will summarily affirm.
In February 1993, the District Court ordered that Shemonsky be permanently enjoined from filing in the Eastern District of Pennsylvania any further pleadings or documents relating to this case without prior approval of the court. In November 2009, Shemonsky submitted a “Motion to Transfer to the Bankruptcy Court.” The District noted that the motion was “almost incomprehensible and plainly frivolous,” and did not allow Shemonsky to file the motion because he did not first seek the court’s permission. His appeal from the 1993 order was dismissed for lack of jurisdiction, and we affirmed the subsequent dismissal of a 60(b) motion that he filed in violation of that order. See Shemonsky v. Resolution Trust Corp., 132 Fed.Appx. 424 (3d Cir.2005).
The District Court’s refusal to file She-monsky’s motion was proper. Because no “substantial question” is presented by this appeal, we will affirm the order of the District Court.